IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-21131
                           Summary Calendar



UNITED STATES OF AMERICA


                Plaintiff - Appellee


     v.


BILLY GREEN, also known as Billy Dickerson


                Defendant-Appellant


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-99-CR-120-ALL
                      --------------------
                        October 16, 2000

Before KING, Chief Judge, and JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Billy Green appeals his guilty-plea conviction and sentence

for being a felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1).   Green argues that the district court erred

in determining that he was in possession of cocaine and in

possession of more than three firearms.       A review of the record

as a whole reveals that the district court did not commit clear


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-21131
                                 -2-

error in making this factual determination.     See United States v.

Flucas, 99 F.3d 177, 178 (5th Cir. 1996).    Therefore, the

sentence imposed by the district court is AFFIRMED.

     Green also argues that he received ineffective assistance of

counsel.   A claim of ineffective assistance of counsel cannot be

resolved on direct appeal when the claim has not first been

raised in the district court.    United States v. Bounds, 943 F.2d
541, 544 (5th Cir. 1991).   Because the district court did not

make any factual findings regarding the allegations of

ineffective assistance, an analysis of these claims would require

speculation by this court as to the reasons for the attorneys’

alleged acts and omissions.     See United States v. Kizzee, 150
F.3d 497, 503 (5th Cir. 1998).    We therefore decline to reach the

merits of Green’s ineffective assistance of counsel claim,

preserving Green’s right to present this matter to the district

court via a motion under 28 U.S.C. § 2255.     See United States v.

Henderson, 72 F.3d 463, 465 (5th Cir. 1995).

     AFFIRMED.